UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6443


LEON ANDRE NORMAN,

                    Plaintiff - Appellant,

             v.

HAMPTON ROADS REGIONAL JAIL MEDICAL STAFF; SOUTHWEST
VIRGINIA MENTAL HEALTH FACILITY; POCAHONTAS STATE
CORRECTIONAL CENTER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00453-MSD-DEM)


Submitted: August 28, 2020                                   Decided: November 2, 2020


Before DIAZ and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Andre Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leon Andre Norman appeals the district court’s dismissal order and judgment

dismissing some claims pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim

and dismissing the remaining claims pursuant to 28 U.S.C. § 1406(a) for improper venue.

We have reviewed the record and find no reversible error. The district court correctly

dismissed part of the complaint for failure to state a claim. And Norman has waived any

challenge to the dismissal of the remainder of the complaint on venue grounds by failing

to raise that issue in his informal brief. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2